TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00608-CV


Sabrina Nigreville, Appellant

v.

Tranum Buick Inc. d/b/a Tranum Auto Group and d/b/a Tranum Buick, Pontiac,
GMC; Kliewer Bingham, Incorporated d/b/a Patriot Pontiac
GMC Buick Oldsmobile, Appellees




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 193,855-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	This Court rendered a memorandum opinion on January 30, 2003, that abated this
appeal until March 7, 2003.  The appeal was then reinstated.  On March 12, the parties filed a joint
motion to dismiss the appeal.  The motion is granted and the appeal is dismissed.


  
					Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed on Joint Motion
Filed:   March 20, 2003